Case 1:20-mj-00166-MEH Document 1-1 Filed 10/15/20 USDC Colorado Page 1 of 6




                                          AFFIDAVIT

       I, Michael A. Thrapp, being duly sworn, hereby depose and state that the following is

true to the best of my information, knowledge, and belief:


                      INTRODUCTION AND AGENT BACKROUND

    1. Your affiant is a sworn police officer with the Aurora Police Department and has been

        employed as a Detective by the Aurora Police Department (APD) for 35 years with

        various assignments to include 8 years with the Intelligence Unit with duties of working

        undercover operations on criminal activity involving gambling, illegal narcotics, and

        various organized crime investigations. Your affiant further spent 8 years with Gang

        Intervention Unit with various duties to include investigations of Criminal Street gangs

        involved in illegal narcotics, weapons violations, and the violent crimes of assault,

        robbery and homicide. Your affiant has been assigned as a Task Force Officer (TFO) to

        the Federal Bureau of Investigation (FBI) Rocky Mountain Safe Streets Task Force

        (RMSSTF) for over 8 years which investigates violent crimes in the Denver

        Metropolitan area to include business robberies and other violent crimes.

    2. This affidavit is submitted in support of an application for an arrest warrant for Wayne

        Tyner for the violations of 18 U.S.C. §§ 1039 and 2, Fraud in Connection with

        Obtaining Confidential Phone Records and Aiding and Abetting the Same.


                                       INVESTIGATION

    3. On November 26, 2018 the FBI Rocky Mountain Safe Streets Task Force (RMSSTF) was

        contacted about possible fraud in connection with emergency requests made to cell



                                                1
Case 1:20-mj-00166-MEH Document 1-1 Filed 10/15/20 USDC Colorado Page 2 of 6




       phone carriers for location assistance. Each of the four carriers -- Sprint Corporation,

       Verizon Wireless, T-Mobile USA, and ATT Wireless -- have 24 hour Law Enforcement

       assistance operators that are available to assist in emergencies across the United States

       to aid any law enforcement agency that is involved in an emergency that potentially

       involves death or serious bodily injury.

    4. Information is provided by these cell phone companies with legal court process

       compelling the companies to assist law enforcement; or, in an emergency, without legal

       process if the situation potentially involves death or serious bodily injury that could

       occur without immediate action.

    5. Verizon Wireless advised that since June of 2018 until November 2018, five emergency

       requests for cell phone data were made on the Verizon Law Enforcement Help Center by

       a male who identified himself as Matthew Marre, claiming to be an investigator for the

       “Colorado Department of Public Safety” and the “Colorado Task Force.” During all

       five calls Verizon believed Marre was acting in the capacity of a law enforcement

       officer requesting immediate release of cell phone information from Verizon Wireless

       under federal laws 18 U.S.C. § 2702(b) and/or 18 U.S.C. §2702(c)(4) authorizing

       emergency disclosure. Each time Marre claimed an emergency that potentially involved

       the danger of death or serious physical harm. Verizon released the requested cell phone

       records to include GPS location to Matthew Marre.

    6. On the fifth call in November of 2018, Verizon employees became suspicious that Marre

       may not be a law enforcement officer. When Verizon employees called Marre back to

       verify he was with a law enforcement agency, they found that the number provided by




                                                  2
Case 1:20-mj-00166-MEH Document 1-1 Filed 10/15/20 USDC Colorado Page 3 of 6




       Marre did not belong to a legal law enforcement agency. Verizon notified the FBI that

       confidential phone records information to include GPS data was released to a Marre

       after Marre fraudulently claimed to be a law enforcement officer.

    7. Investigators researched the phone numbers used by Marre for these requests, which were

       720-354-0721 and 970-408-0773. Publicly available information verified these numbers

       were used by Matthew Marre. Multiple public sources, as well as law enforcement data

       bases, show Matthew Marre is working as a contractor for at least three Bail Bonds

       companies to locate and detain persons who have court bonds posted throughout various

       courts in the state of Colorado. The common or “street” term for this job action is often

       called a “bail bondsman”, “bounty hunter” and “fugitive recovery agent”, all who are

       private citizens with no law enforcement power under state or federal law. Further,

       Marre was previously convicted of a felony and was thus ineligible for employment as a

       law enforcement officer. Investigation revealed that Marre was fraudulently obtaining

       the confidential phone records information, specifically GPS location data, in order to

       gain commercial advantage and economic gain in his work as a bounty hunter.

    8. Believing Marre might have been in contact with the other three main national cell phone

       companies, investigators contacted ATT, T-Mobile and Sprint Wireless law enforcement

       assistance departments to see if Marre fraudulently obtained confidential phone records

       information from them as well. Investigation showed that he had done so.

    9. Investigation showed that Matthew Marre called AT&T three times on August 19, 2018.

       Marre first spoke with an operator and explained that he was calling about phone

       number 210-716-5683. Marre said that a third party called 911 on behalf of the number




                                               3
Case 1:20-mj-00166-MEH Document 1-1 Filed 10/15/20 USDC Colorado Page 4 of 6




       and the person was making suicidal statements to “agents” and family members. Marre

       was asked to provide an e-mail address. Marre told AT&T the email

       matthew.marre@cotf.us. Marre gave his dispatch number as 970-408-0773 and

       identified himself as “Investigator Matthew Marre” with Colorado Public Safety. The

       AT&T operator then called 970-408-0773 and got a voice mail recording.

    10. When AT&T got back on the call with Marre, the operator told Marre that he is trying to

       reach the number Marre provided, but was unable to reach anyone. Marre then told the

       operator that his supervisor accidently bumped the phone and told him to try again. The

       operator asked for the supervisor’s name and title, and Marre responded that his

       supervisor was “Sergeant Wayne Hays” and says he is the “Supervisory Agent.”

    11. The operator then asked for Marre’s badge number, which Marre said was “6003.”

       Marre also said he is with “Colorado Public Safety” and provided an address as 308

       Mountain View Avenue, Johnstown Colorado. The operator again called to confirm

       Marre’s status, and got a voicemail that said, “You have reached the Colorado

       Department of Public Safety” and that it is after hours. The operator then got back on the

       line with Marre and asked him for another dispatch phone number besides the

       supervisor’s number. Marre said they did not have a dispatch center, because they are a

       “hodge podge of different groups” and not “one specific agency.”

    12. The AT&T operator put Marre on hold again and called the Colorado State Patrol; the

       Johnstown Police; and, finally reached a dispatcher with the Weld County

       Communications Center. Weld County Dispatch was unable to confirm who Matthew

       Marre was or whether he worked for a law enforcement agency.




                                               4
Case 1:20-mj-00166-MEH Document 1-1 Filed 10/15/20 USDC Colorado Page 5 of 6




    13. When the AT&T operator returned to Marre, Marre questioned why it was taking so

       long and wanted to know what he could do to expedite things since this was an

       “emergency situation.”

    14. Still trying to assist Marre, the AT&T operator then called and spoke with a male who

       identified himself as “Sgt. Wayne Hays.” This person was, in fact the defendant, Wayne

       Tyner. When the Tyner answered the phone he did not give a last name right away.

       Tyner initially forgot what the false name was that he was giving, first saying that his

       name was “Sgt Wayne Hall.” Tyner then corrected himself and changed it to “Hays.”

       The AT&T operator told Tyner that he was calling to verify that Marre is on duty.

       Tyner confirmed that Marre was “on duty” and said that his own (Hays) badge number

       was “1926.” The AT&T operator got back on the phone with Marre and confirmed the

       number Marre wanted pings for and told Marre he would call Marre back on the number

       720-354-0721.

    15. Tyner’s co-conspirator, Matthew Marre, pleaded guilty after being indicted and agreed

       to cooperate with law enforcement. Marre identified Tyner as the person pretending to

       be Sgt. Wayne Hays. Witness Cody Daig, who knew both Marre and Tyner, identified

       Tyner’s voice on the AT&T recordings as the person pretending to be Marre’s law

       enforcement supervisor “Wayne Hays.”

    16. Marre explained that Tyner knew Marre was not a law enforcement officer when he

       agreed to help Marre in attempting to trick AT&T into believing Marre was a law

       enforcement officer. Tyner talked with Marre and agreed to answer Marre’s office

       number, 970-408-0773. When AT&T called 970-408-0773 on August 19, 2018 in an




                                               5
Case 1:20-mj-00166-MEH Document 1-1 Filed 10/15/20 USDC Colorado Page 6 of 6




        attempt to verify Marre’s status with a supervisor, Tyner answered and falsely told them

        that Marre was a law enforcement officer working on a case involving exigent

        circumstances.

                                         CONCLUSION

  17.   Based on the investigation described above, probable cause exists to believe that Wayne

        Tyner has committed the federal violation of 18 U.S.C. §§ 1039 (Fraud in Connection

        with Obtaining Confidential Phone Records) and 2 (Aiding and Abetting the Same).

I declare under penalty of perjury that the foregoing is true and correct to the best of my
information, knowledge, and belief.

                                              s/Michael Thrapp
                                              MICHAEL THRAPP
                                              TASK FORCE OFFICER
                                              FBI (Denver) Safe Streets Task Force


                           14th day of October, 2020.
   Sworn to before me this_____


   ____________________________
   United States Magistrate Judge

Application for search warrant was reviewed and is submitted by Greg Holloway,
Assistant United States Attorney




                                                 6
